DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Eric Lalor on Wednesday, December 1, 2021.
The application has been amended as follows: 
In claim 1, line 19, after “and” and before “before”, --makes contact with the door-mounted latch feature-- should be inserted.  
In claim 17, line 17, after “to” and before “engage”, -- contact,--should be inserted.
Claims 3-6 are rejoined.
Response to Amendment
The Amendment filed September 27, 2021 has been entered.  Claims 1-20 remain pending in the application.  Applicant’s amendments to the Specification have overcome each and every objection.  
Response to Arguments
Applicant’s arguments, filed June 3, 2021, with respect to:
Independent claim 1 and dependent claims 2, 7-16; Remarks pages 1-2
Independent claim 17 and dependent claims 18-20; Remarks page 3-4
have been fully considered and are persuasive.  The rejections of claims 1-2, 7-20 have been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675